Name: 77/706/EEC: Council Decision of 7 November 1977 on the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products
 Type: Decision_ENTSCHEID
 Subject Matter: energy policy;  oil industry;  trade
 Date Published: 1977-11-16

 16.11.1977 EN Official Journal of the European Communities L 292/9 COUNCIL DECISION of 7 November 1977 on the setting of a Community target for a reduction in the consumption of primary sources of energy in the event of difficulties in the supply of crude oil and petroleum products (77/706/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 (4) thereof, Having regard to the proposal from the Commission, Whereas the establishment of a common energy policy is one of the objectives which the Community has set itself; whereas the Commission should propose the measures to be taken to this end; Whereas the establishment of genuine solidarity between the Member States in the event of supply difficulties is one of the basic requirements for a Community energy policy; Whereas the Council passed Directive 73/238/EEC of 24 July 1973 on measures to mitigate the effects of difficulties in the supply of crude oil and petroleum products (1); Whereas the Council passed Directive 68/414/EEC of 20 December 1968 imposing an obligation on Member States of the EEC to maintain minimum stocks of crude oil and/or petroleum products (2), as amended by Directive 72/425/EEC (3); Whereas in the event of supply difficulties, consumption of energy in the Community should be reduced in accordance with the foreseeable trend of availability and with possible drawings on the emergency stocks; Whereas it is necessary to set a common target in order to safeguard the unity of the market and to ensure that all users of energy within the Community bear a fair share of the difficulties arising from the crisis; Whereas, in taking measures to meet the Community target for a reduction in energy consumption, Member States will have regard to the structure of their particular markets, HAS DECIDED AS FOLLOWS: Article 1 1. Where difficulties arise in the supply of crude oil or petroleum products in one or more Member States, the Commission, acting at the request of a Member State or on its own initiative and after consulting the group provided for in Directive 73/238/EEC, may set a target for reducing consumption of petroleum products in the Community as a whole by up to 10 % of normal consumption. This decision shall be applicable for a maximum of two months. 2. To safeguard the unity of the market and to ensure that all energy consumers in the Community bear their fair share of the difficulties arising from the crisis, the Commission: (a) shall on the expiry of the two month period and within the limits laid down in paragraph 1, propose to the Council a fresh target for:  non-substitutable petroleum products, expressed as a percentage of consumption of these products,  substitutable petroleum products, expressed as a percentage of consumption of all substitutable energy sources; (b) in the event of a larger shortfall, may propose to the Council that the target for reducing consumption exceed 10 % and be extended to other forms of energy. 3. The quantities of petroleum products saved as a result of the differentiated reduction of consumption provided for in paragraph 2 shall be shared out between the Member States. 4. The Council shall within 10 days decide by a qualified majority on any proposals from the Commission referred to in paragraph 2. 5. Where intervention by the Commission has been requested by a Member State, the Commission shall take a decision within five working days from receipt of such request. 6. Any Member State may refer to the Council any Commission Decision setting a target for reducing consumption. The Council, acting by a qualified majority within 10 days of the matter being referred to it, may repeal or amend such decision. 7. Decisions taken by the Commission shall apply as soon as the Member States have been notified thereof. Article 2 Member States shall without delay take all appropriate measures to reduce their consumption of petroleum products and/or energy consumption as a whole by at least their share of the reduction target pursuant to Article 1. Article 3 The Member States shall inform the Commission of all measures taken pursuant to Article 2 as soon as they enter into force. Article 4 1. If, after consulting the group provided for in Directive 73/238/EEC or on the basis of information communicated by a Member State, the Commission finds that the situation regarding supplies of oil and petroleum products in one or more Member States no longer justifies the continued application of measures to reduce consumption: (a) it shall decide to amend or repeal them if the measures were introduced by means of a Commission Decision; (b) it shall propose that the Council amend or repeal them if the measures were introduced by means of a Council Decision. 2. Commission Decisions taken pursuant to paragraph 1 (a) shall take effect as soon as the Member States have been notified thereof. Any Member State may refer to the Council any Commission Decision amending or repealing the measures to reduce consumption. 3. The Council shall act by a qualified majority within 10 days of the matter being referred to it. Article 5 After consulting the Member States, the Commission shall determine the detailed rules for the application of this Decision. Article 6 This Decision is addressed to the Member States. Done at Brussels, 7 November 1977. For the Council The President A. HUMBLET (1) OJ No L 228, 16. 9. 1973, p. 1. (2) OJ No L 308, 23. 12. 1968, p. 14. (3) OJ No L 291, 28. 12. 1972, p. 154.